

FIRST AMENDMENT
TO THE
OCCIDENTAL PETROLEUM CORPORATION SAVINGS PLAN
(As Amended and Restated Effective March 23, 2020)


WHEREAS, Occidental Petroleum Corporation (the “Company”) has previously adopted
the Occidental Petroleum Corporation Savings Plan (As Amended and Restated
Effective March 23, 2020) (the “Plan”);


    WHEREAS, the Company has reserved the right under Section 13.1 of the Plan
to amend the Plan at any time and from time to time;


    WHEREAS, on June 26, 2020, the Company, in its corporate capacity, announced
that it would issue, on August 3, 2020, 1/8th (12.5%) of a warrant for every
share of Company common stock held by stockholders of record on July 6, 2020.


WHEREAS, the Plan has an investment option that holds shares of Company common
stock;


WHEREAS, the Plan will receive the warrants automatically as a result of the
Company’s unilateral and independent corporate act, without any action on the
part of the Plan;


WHEREAS, to comply with the requirements under the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”), and the Internal Revenue Code
(“Code”), the Investment Committee retained an independent fiduciary to manage
the receipt, acquisition, holding and disposition of the warrants for and on
behalf of the Plan and its participants and beneficiaries;


WHEREAS, the Plan’s Pension and Retirement Trust and Investment Committee
(“Committee”), a named fiduciary of the Plan with the authority to appoint
investment managers for the Plan, appointed an independent fiduciary to be
responsible for the acquisition, holding, and disposition of the warrants as
investment manager for the warrants; and


WHEREAS, the Company has determined, in its capacity as plan sponsor, that it is
advisable to amend the Plan to provide that an independent fiduciary will be
responsible to make decisions with respect to the warrants the Plan receives to
comply with the requirements under ERISA and the Code.

    NOW, THEREFORE, the Company hereby amends the Plan, effective as of August
3, 2020, as follows:


1.By adding the following to the end of Section 10.9:


“With respect to the warrants received by the Plan in August 2020, the Account
of each Participant whose Account held an interest in the Oxy Stock Fund at the



--------------------------------------------------------------------------------



close of business on July 6, 2020 will be allocated a proportionate interest in
all the warrants received by the Plan based on the participant’s Oxy Stock Fund
units on July 6, 2020. Such proportionate interest will be allocated to each
Participant in a separate warrant account established on behalf of each
Participant. If the investment manager appointed by the Investment Committee
with respect to the warrants sells the warrants for cash or exercises the
warrants to purchase additional Oxy Stock, any proceeds from the sale or
exercise will be allocated to the Participant’s Account and invested in the Oxy
Stock Fund.”
2.By amending Section 11.2 such that, except as noted, all references to
“Trustee” or “Investment Committee” in the below paragraph is replaced with
“Independent Fiduciary” as follows:


“In the event any option, right or warrant is received by the Trustee on Oxy
Stock, the independent fiduciary designated by the Investment Committee shall
sell the same at public or private sale and at such price and upon such other
terms as it may determine, unless the independent fiduciary shall determine that
such option, right or warrant should be exercised, in which case the independent
fiduciary shall exercise the same upon such terms and conditions it may
prescribe.”


[Signature Page Follows]





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, this First Amendment to the Plan is hereby approved,
ratified and executed by an authorized officer of the Company on this 6th day of
August 2020, to be effective as provided above.    
OCCIDENTAL PETROLEUM CORPORATION
By: /s/ Mark Grommesh    
Name: Mark Grommesh    
Title: Vice President, Joint Ventures    





